Citation Nr: 0425597	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
January 1961 and from June 1964 to March 1985.  The veteran 
died in September 1997 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Review of the claims file reflects that the appellant's 
notice of disagreement was received in April 1998, she was 
furnished a Statement of the Case in June 1998, and requested 
an extension for filing her substantive appeal in September 
1998.  She explained that the extension was needed because 
she was gathering additional evidence to support her claim.  
She did not hear from the RO with respect to this request 
and, in December 1999, inquired as to whether the request had 
been refused.  By letter dated in February 2000, the RO 
replied that her request was denied because receipt of 
additional evidence had no bearing on the return of her VA 
Form 9 (Appeal to Board of Veterans' Appeals) within the one 
year time limit.  Accordingly, in April 2001, the appellant 
submitted additional evidence and requested that her claim be 
reopened.  Inasmuch as the appellant's desire to continue her 
appeal was expressed in her September 1998 and December 1999 
communications to the RO and the RO did not respond to her 
September 1998 request for an extension until February 2000, 
the Board finds that the October 1997 rating decision has not 
become final and a new and material evidence analysis is not 
required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that the veteran was treated for skin 
lesions in service and that the metastatic malignant melanoma 
which resulted in his death was related to such skin 
complaints.  

The veteran's service medical records reflect that, in May 
1979, he sought treatment for a seven month history of skin 
lesions on his nose and jaw.  He reported that these lesions 
were productive of occasional bleeding.

Private treatment records, dated in 1997, reflect that the 
veteran had metastatic melanoma involving his left lung and 
brain.  These records also reflect that the veteran had a 
skin lesion on his left temple which tried up and healed but 
kept recurring as well as another lesion behind his right ear 
which was pedunculated.

The Certificate of Death reflects that the veteran died in 
September 1997 and the immediate cause of death was 
metastatic malignant melanoma.

Upon consideration of the foregoing, the RO denied service 
connection for the cause of the veteran's death, noting that 
the evidence received failed to establish that the cause of 
the veteran's death was the result of his period of active 
duty.  However, the question of whether the veteran's 
metastatic malignant melanoma was the result of his period of 
active duty is a medical determination which must be made 
from the record, without resort to independent medical 
judgment by the RO.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Given the veteran's service and private treatment reports, 
show treatment for multiple skin lesions, as well as the 
appellant's hearing testimony, the Board finds that a VA 
medical review of the veteran's claims file and an opinion 
addressing the nature and etiology of his metastatic 
malignant melanoma is "necessary" under 38 U.S.C.A. 
§ 5103A(d).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all military, VA, and non-
VA health care providers who treated the 
veteran from 1985 to the time of his 
death.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The attention 
of the RO is specifically directed to all 
clinical and hospitalization records from 
Fox Army Hospital.

3.  Thereafter, the claims folder should 
be referred to a VA oncologist for review 
of the evidentiary record and a medical 
opinion as to the etiology of the cancer 
which resulted in and/or contributed to 
the veteran's death.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
oncologist prior to preparation of any 
medical opinion.  The oncologist should 
specify on the medical report that the 
claims folder has been reviewed.  The 
oncologist is asked to provide an opinion 
as to the following questions:

(a)  Were symptoms of cancer clinically 
documented in the veteran's service 
medical records, to include his treatment 
for skin lesions?

(b)  If the answer to question (a), 
above, is in the affirmative, the 
examiner should provide an opinion as to 
whether the cancer clinically manifested 
in service was etiologically related to 
the immediate or underlying cause of 
death, otherwise contributed 
substantially or materially to cause 
death, combined to cause death, or aided 
or lent assistance to the production of 
death.  

c)  The physician should also provide an 
opinion as to the medical probability 
that the cause of the veteran's death was 
attributable to his period of military 
service.  

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




